Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                             May 10 2013, 8:26 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT (Mother):                    ATTORNEYS FOR APPELLEE
                                                    INDIANA DEPARTMENT OF
GREGG S. THEOBALD                                   CHILD SERVICES:
Lafayette, Indiana
                                                    LUMINITA NODIT
ATTORNEY FOR APPELLANT (Father):                    DCS Local Office in Tippecanoe County
                                                    Lafayette, Indiana
HAROLD E. AMSTUTZ
Lafayette, Indiana                                  ROBERT J. HENKE
                                                    DCS Central Administration
                                                    Indianapolis, Indiana
                                  IN THE
                        COURT OF APPEALS OF INDIANA
In the Matter of the Involuntary Termination of     )
the Parent-Child Relationship of C.T. and D.T.,     )
minor children, and C.T., biological father, and    )
K.P., biological mother,                            )
                                                    )
C.T. and K.P.,                                      )
                                                    )
       Appellants-Respondents,                      )
                                                    )
                 vs.                                )     No. 79A02-1210-JT-837
                                                    )
INDIANA DEPARTMENT OF CHILD                         )
SERVICES,                                           )
                                                    )
       Appellee-Petitioner.                         )

                       APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                          The Honorable Thomas K. Milligan, Senior Judge
                           Cause Nos. 79D03-1206-JT-74, -75, -76, & -77

                                           May 10, 2013

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       C.T. (“Father”) and K.P. (“Mother”) appeal the involuntary termination of their

parental rights to their children, C.T. and D.T. In so doing, Father and Mother challenge the

sufficiency of the evidence supporting the trial court’s judgment.

       We affirm.

                        FACTS AND PROCEDURAL HISTORY

       The facts supporting the termination of Father’s and Mother’s parental rights to their

children, C.T., who was born on January 5, 2010, and D.T., who was born on February 23,

2011, reveal that on September 20, 2011, the Tippecanoe County Department of Child

Services (“TCDCS”) family case manager Casey Langston (“FCM Langston”) received a

report of domestic violence between Father and Mother and that Mother wished for TCDCS

to take custody of C.T. and D.T. Mother indicated that she did not want the children to

remain in her care. FCM Langston assessed the report and made the following findings:

       1) Mother wanted TCDCS to care for C.T. and D.T.;
       2) Mother and Father were not getting along including Father acting violently
       toward Mother including the use of physical violence;
       3) Mother and Father had a history of domestic violence prior to the
       assessment, including an incident during the assessment, which concluded
       without an arrest;
       4) Mother and Father had issues with instability;
       5) Mother and Father were being evicted from their home;
       6) Mother was missing work and was at risk of losing her job;
       7) Mother failed to submit to a drug screen by offering excuses for missing
       scheduled tests;
       8) Father tested positive for marijuana and admitted to the use of marijuana;
       9) Both C.T., who was one year old, and D.T., who was seven months old, at
       the time of the test, tested positive for cocaine and C.T. also tested positive for
       marijuana;
       10) Mother and Father had no explanation for C.T.’s and D.T.’s positive drug
       screen results; and


                                               2
        11) Mother and Father stated that they were the sole caregivers for C.T. and
        D.T.

A/V Recording 9/19/2012 at 8:46:25-8:49:30.1 C.T. and D.T. remained in Mother’s and

Father’s home during the assessment period.

        C.T. and D.T. were removed from Mother’s and Father’s home on October 17, 2011,

and on October 18, 2011, the juvenile court authorized TCDCS to file a petition alleging that

C.T. and D.T. were children in need of services (“CHINS”). TCDCS filed the CHINS

petition that same day, alleging that Mother admitted she was unable to care for the children

due to issues of domestic violence, homelessness, and instability. The juvenile court

conducted a detention and initial hearing, during which Mother and Father admitted the

material allegations in the CHINS petition. The juvenile court approved the removal and the

children were placed in foster care for ten days before they were transferred to a kinship

placement.

        On October 26, 2011, the juvenile court held a dispositional hearing, and later entered

its order granting wardship of C.T. and D.T. to TCDCS, placing the children in foster care,

and ordering Mother and Father to participate in various services. On November 4, 2011, the

juvenile court entered its amended initial hearing order adjudicating C.T. and D.T. as

CHINS. In particular, the juvenile court found as follows:

        1) both Mother and Father had issues with instability;

        1
          This appeal comes from a matter tried in Tippecanoe Superior Court #3, a trial court participating in
the Indiana Court Reporting Pilot Project for Audio/Visual Recordings. See In Re Pilot Project For
Audio/Visual Recordings In Lieu of Paper Transcripts In the Preparation of the Record and Briefing on
Appeal, Case No. 94S00-1209-MS-522 (Ind. September 18, 2012). Because there is no paper transcript, our
citations reflect the location of the information on the DVD. We wish to thank the trial court for its
participation in this effort.

                                                      3
        2) Mother and Father were being evicted from their home;
        3) Mother and Father owe in excess of $1,800.002 in back rent and court costs;
        4) Mother and Father were not employed;
        5) There were ongoing concerns about domestic violence and drug use;
        6) Father tested positive for marijuana;
        7) Mother did not submit to a drug screen;
        8) Both children tested positive for drugs, with C.T. testing positive for
        cocaine and marijuana and D.T. testing positive for cocaine; and
        9) Mother and Father failed to explain the positive drug screens for C.T. and
        D.T.

TCDCS Ex. 1 at 16. The dispositional hearing held on October 25, 2011 resulted in the

juvenile court’s entry of an order directing the parents to do the following:

        1) Maintain contact with TCDCS and notify TCDCS of any changes in
        address, household members, telephone number, or employment;
        2) Participate in visitation per an agreement reached with the treatment team;
        3) Remain drug and alcohol free and submit to random drug screens;
        4) Refrain from using prescription medications that are not prescribed;
        5) Participate in a parenting assessment and follow all the recommendations
        including learning about the importance of eliminating domestic violence to
        effectively and positively parent the children;
        6) Participate in and complete a domestic violence assessment, and follow the
        recommendations;
        7) Participate in home-based care management;
        8) Obtain housing and employment; and
        9) Sign releases as requested.

Id. at 16-19. In addition, Mother was ordered to 1) participate in and complete a mental

health assessment to obtain an updated diagnosis, and to follow the recommendations, and 2)

participate in and complete a substance abuse assessment and follow the recommendation if

her screens were positive for illegal substances or prescription medication not prescribed to




        2
        The pre-dispositional report lists the amount of debt as $1,875.00. DCS Ex. 21. The chronological
case summary states that the debt is in the amount of $1,975.00. DCS Ex. 1 at 16.


                                                   4
her. Id. Father was further ordered to participate in and complete a substance abuse

assessment and follow the recommendation. Id.

       Ultimately, on June 25, 2012, the juvenile court approved a permanency plan of

adoption and termination of parental rights. The TCDCS filed its petition to terminate

Mother’s and Father’s parental rights to C.T. and D.T. After the initial hearing on the

petition, the juvenile court appointed counsel to represent Mother and Father. An evidentiary

hearing was held on the petition on September 19, 2012, after which the juvenile court took

the matter under advisement. The juvenile court entered its order terminating Mother’s and

Father’s parental rights on September 24, 2012. Both Mother and Father appeal from that

order, and their separate appeals were consolidated for our review.

                             DISCUSSION AND DECISION

       We begin our review by acknowledging that this court has long had a highly

deferential standard of review in cases concerning the termination of parental rights. In re

K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). When reviewing a termination of parental

rights case, we will not reweigh the evidence or judge the credibility of the witnesses. In re

D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the

evidence and reasonable inferences that are most favorable to the judgment. Id. Moreover, in

deference to the trial court’s unique position to assess the evidence, we will set aside the

court’s judgment terminating a parent-child relationship only if it is clearly erroneous. In re

L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.




                                              5
       Here, in terminating Mother’s and Father’s parental rights, the juvenile court entered

specific findings and conclusions. When a trial court’s judgment contains specific findings

of fact and conclusions thereon, we apply a two-tiered standard of review. Bester v. Lake

Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine

whether the evidence supports the findings, and second, we determine whether the findings

support the judgment. Id. “Findings are clearly erroneous only when the record contains no

facts to support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102

(Ind. 1996). If the evidence and inferences support the trial court’s decision, we must affirm.

L.S., 717 N.E.2d at 208.

       The “traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B., 666

N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. These parental interests, however, are not

absolute and must be subordinated to the child’s interests when determining the proper

disposition of a petition to terminate parental rights. Id. In addition, although the right to

raise one’s own child should not be terminated solely because there is a better home available

for the child, parental rights may be terminated when a parent is unable or unwilling to meet

his or her parental responsibilities. K.S., 750 N.E.2d at 836.

       Before an involuntary termination of parental rights may occur, the State is required to

allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)    There is a reasonable probability that the conditions that
                     resulted in the child’s removal or the reasons for placement

                                              6
                        outside the home of the parents will not be remedied.

                (ii)    There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of
                        the child.

                (iii)   The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

         (C)    that termination is in the best interests of the child; and

         (D)    that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these allegations in

termination cases “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257,

1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2). Moreover, if the court finds that the

allegations in a petition described in section 4 of this chapter are true, the court shall

terminate the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis supplied).

Father and Mother challenge the sufficiency of the evidence supporting the juvenile court’s

order.

         At the outset, we observe that Indiana Code section 31-35-2-4(b)(2)(B) is written such

that, to properly effectuate the termination of parental rights, the trial court need only find

that one of the three requirements of subsection (b)(2)(B) has been established by clear and

convincing evidence. See e.g. L.S., 717 N.E.2d at 209. Although we need only address one

of the three requirements, we will address the first two—the requirements that are challenged




                                                7
by Father and Mother.3

        When making such a determination, a trial court must judge a parent’s fitness to care

for his or her child at the time of the termination hearing, taking into consideration evidence

of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

The court must also “evaluate the parent’s habitual patterns of conduct to determine the

probability of future neglect or deprivation of the child.” Id. Pursuant to this rule, courts

have properly considered evidence of a parent’s prior criminal history, drug and alcohol

abuse, history of neglect, failure to provide support, and lack of adequate housing and

employment. A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244, 1251

(Ind. Ct. App. 2002), trans. denied. The trial court may also consider any services offered to

the parent by the county department of child services, here, TCDCS, and the parent’s

response to those services, as evidence of whether conditions will be remedied. Id.

Moreover, the TCDCS is not required to provide evidence ruling out all possibilities of

change; rather, it need establish only that there is a reasonable probability the parent’s

behavior will not change. See In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007).

        In particular, Mother and Father challenge the juvenile court’s legal conclusions that

1) there is a reasonable probability that the conditions that resulted in C.T. and D.T.’s

removal will not be remedied, 2) there is a reasonable probability that continuation of the

parent-child relationship poses a threat to C.T.’s and D.T.’s wellbeing, 3) termination is in



        3
          None of the parties allege that C.T. and D.T. were adjudicated CHINS on two separate occasions, nor
does the trial court’s order reflect such a finding. Therefore, we limit our analysis and review to Ind. Code §
31-35-2-4(b)(2)(B)(i) & (ii), and not (iii).

                                                      8
the best interest of the children, and 4) TCDCS has a satisfactory plan for the care and

treatment of C.T. and D.T.

       With respect to the juvenile court’s factual findings, Mother challenges three in

particular. She first challenges the juvenile court’s finding with regard to domestic violence

treatment, which reads as follows:

       With regard to the domestic violence issues, [Mother] was referred to group
       and referred to weekly therapy; she never attended any domestic violence
       group and as mentioned above has not dealt appropriately in any sort of
       therapy or treatment for domestic violence issues.

Mother’s App. at 10-11. Mother cites to her attendance, with Father, at faith-based

counseling through two different churches. Mother argues that this counseling has helped

her to control her anger and become a more patient person.

       Mother also challenges the juvenile court’s finding with regard to her preparedness for

visitation with the children, which reads in part as follows:

       . . . . [Mother] did not provide for the children things that were expected of her
       to provide during visits, such as diapers and wipes, food, bottles, cups for the
       children to use; however, she was able to afford cigarettes to support her
       smoking habits, . . . .

Id. at 11. In particular, Mother points to evidence that she did provide those items for her

children at times. We note, however, that the juvenile court’s order goes on to state that

Mother “could not reliably provide those things for the children.” Id.

       She further challenges the finding with regard to her own progress, which reads as

follows:

       . . . . It’s apparent that [Mother] slid back into the old ways in [which] they had
       been living before [Father] went to jail.

                                               9
Id. at 10. Mother supports her contention with citations to contrary evidence in the record.

       Father does not point to any specific factual finding he claims is untrue or not

supported by the record. Instead he argues that the findings are “inaccurate, incomplete and

misleading.” Father’s Br. at 8. Father’s challenges can be summarized as follows:

         1) TCDCS testimony and the juvenile court’s findings note Father’s
         criminal history, but Father has resolved his criminal cases, and no petitions
         to revoke his probation had been filed as of the time of the termination
         hearing;

         2) TCDCS testimony and the juvenile court’s findings refer to Father’s
         prior conviction for domestic violence against Mother, but there had been
         no incidents of domestic violence since December 2011; and

         3) TCDCS testimony and the juvenile court’s findings note that Father was
         incarcerated form December 2011 until June 2012, but no services were
         available to Father. Several cases have overturned appeals in which
         incarcerated parents were involved.

       We reiterate that while a parent’s fitness to care for a child must be judged at the time

of the termination hearing and take into consideration evidence of changed conditions, the

parent’s habitual patterns of conduct must also be evaluated in order to determine the

probability of future neglect or deprivation of the child. In re D.D., 804 N.E.2d 258, 266

(Ind. Ct. App. 2004). “A court may properly consider evidence of a parent’s prior criminal

history, drug and alcohol abuse, history of neglect, failure to provide support, and lack of

adequate housing and employment.” McBride v. Monroe Cnty Office of Family and

Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). “Moreover, a trial court ‘can

reasonably consider the services offered by the [OFC] to the parent and the parent’s response

to those services.’” Id. Thus, to the extent Mother and Father are arguing that the trial court

                                              10
erred by considering the evidence supporting those findings, they are incorrect. To the extent

they are arguing that there is evidence to the contrary in the record, their argument along

those lines is an invitation for us to reweigh the evidence, a task we are forbidden from

undertaking on review. In re D.D., 804 N.E.2d at 265.

       The unchallenged factual findings establish that C.T. and D.T. were originally

removed from Mother and Father’s home because of domestic violence between Mother and

Father, Mother did not believe she could care for the children and wanted TCDCS to take the

children, the family was facing eviction from their home, there were substance abuse issues,

as well as issues with employment. C.T. and D.T. tested positive for illegal drugs and

Mother and Father could not explain the children’s positive drug screens. Father’s criminal

history consisted of two prior convictions for domestic battery, in addition to convictions for

theft, auto theft, and burglary. Mother’s criminal history included convictions for check

deception, operating without a driver’s license, forgery, auto theft, public intoxication, and

domestic battery. Mother and Father, who are not married, both had prior involvement with

the TCDCS. Including C.T. and D.T., Mother has six children and none were in her custody

as of the date of the termination hearing. None of Father’s eight children, including C.T. and

D.T., were in his custody as of the date of the termination hearing. CHINS actions were filed

regarding some of Mother’s and some of Father’s other children.

       Mother had been employed for approximately three months at the time of the

termination hearing, but her efforts to improve her employment and housing situation

appeared to coincide with the TCDCS’s change in plan from reunification with the children,


                                              11
to termination of parental rights. Throughout the pendency of the CHINS proceedings, the

evidence established that Mother lied about her substance abuse issues, she erratically

participated in some services, relapsed and then dropped out, never resuming those same

services. During visitation it was apparent that Mother loved her children, but that she did

not engage with the children during those visits, which were reduced from six or eight hours

per week, to one hour per week. Mother continued to have difficulty securing stable housing,

moving seven times in one year, and none of those housing prospects were suitable for

children.

       With respect to Father, he blamed Mother and TCDCS for some of his problems

including missed visits. Father notes that he was incarcerated for incidents of domestic

violence against Mother and argues that his situation should be likened to several cases

where the termination of the parental rights of a parent who was incarcerated during the

pendency of the proceedings was reversed. See e.g., In re Ma.J., 972 N.E.2d 394, 404 (Ind.

Ct. App. 2012) (termination reversed where trial court determination focused on fitness of

parent prior to incarceration, not at time of termination hearing, which showed progress in

areas of concern); Rowlett v. Vanderburgh Cnty. Office of Family & Children, 841 N.E.2d

615, 623 (Ind. Ct. App. 2006) (termination reversed where incarcerated parent made progress

in areas of concern while incarcerated and termination occurred prior to his release). The

record reveals, however, that Father’s situation is distinguishable from the above cases and

others cited. Witnesses testified that Father lacked progress and motivation to reunite with

his children and failed to comply with court orders and services. The juvenile court


                                            12
acknowledged Father’s ability to secure housing and employment, but also noted that he had

not addressed the main issue of domestic violence.

       Some effort was made by Mother and Father to remedy the conditions that ultimately

led to the removal of C.T. and D.T. from their care, and they should be encouraged to

continue to make those efforts to better themselves. Those recent changes, in contrast to

each parent’s habitual patterns of conduct, however, do not convince us that the trial court’s

decision to terminate their parental rights to C.T. and D.T. was clearly erroneous. “[T]he

time for parents to rehabilitate themselves is during the CHINS process, prior to the filing of

the petition for termination. The termination statutes do not require the court to give a parent

additional time to meet his or her obligations under the Parent Participation Plan.” Prince v.

Dep’t of Child Services, 861 N.E.2d 1223, 1231 (Ind. Ct. App. 2007) (emphasis in original).

Therefore, consistent with our standard of review, we decline the invitation to reweigh the

evidence and must affirm the trial court’s judgment on this ground.

       With respect to the finding that there is a reasonable probability that continuation of

the parent-child relationship poses a threat to C.T.’s and D.T.’s wellbeing, we conclude that

the trial court’s decision is not clearly erroneous. Mother testified at the termination hearing

that she was afraid of Father. Six weeks prior to the termination hearing, she admitted she

had stated that if she did not leave Father, she would end up dead. Father admitted that

domestic violence was an issue in his relationship with Mother and that he does not blame

Mother for fearing him. Mother testified at the hearing that she did not think she and Father




                                              13
should be together at that time, and Father agreed at the hearing that their relationship was

not where it needed to be.

       Mother testified about her struggle with mental health issues and admitted to lying and

being manipulative during the CHINS case. Mother was referred to individual therapy and

couple counseling, but failed to consistently attend. Father was uncooperative with services

providers. At the termination hearing, Mother requested that the matter be continued so that

she could make additional efforts to be reunited with her children and admitted that she was

not ready to have C.T. and D.T. in her care at that time. The juvenile court’s ruling in this

regard is not clearly erroneous.

       Mother’s and Father’s arguments in regard to the juvenile court’s finding that

termination of their parental rights to the children was in the best interest of the children and

their challenges to the sufficiency of the evidence that TCDCS had a satisfactory plan for the

children dovetail. As such, we will address them in combination.

       Both parents argue that termination of their rights to the children is not in the best

interest of C.T. and D.T. because the children would likely be adopted separately and that

their interests would be better served by continued efforts toward reunification. When

considering the best interests of the child or children a juvenile court must subordinate a

parent’s interests to those of the child. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).

The juvenile court is required to look beyond those factors identified by the local department

of child services and to consider the totality of the evidence. Id. Furthermore, the

recommendations of the case manager and court-appointed special advocate to terminate


                                               14
parental rights, in addition to evidence that the conditions leading to the removal of the

children from the home will not be remedied, is sufficient to show by clear and convincing

evidence that termination of parental rights is in the child’s, or in this case, the children’s,

best interests. Id.

       Here, both the case manager and the court-appointed special advocate recommended

termination of Mother’s and Father’s parental rights to C.T. and D.T. Witnesses testified that

C.T. and D.T. were bonded with their foster parents and were doing well in their care. Both

children had progressed developmentally. As previously discussed, there was sufficient

evidence to establish that the conditions leading up to the children’s removal would not be

remedied. The trial court’s decision to terminate Mother’s and Father’s parental rights is

supported by sufficient evidence, which clearly and convincingly establishes that the decision

is in the children’s best interests.

       Mother’s and Father’s argument challenging the sufficiency of the evidence that

TCDCS had a satisfactory plan for the care and treatment of the children concentrates on

C.T.’s and D.T.’s placement after the termination of Mother’s and Father’s parental rights.

The plan called for the placement family’s adult daughters to each adopt one of the children.

Those adult daughters lived together at the time of the termination hearing. Mother and

Father contend that in the future, the prospective adoptive parents might relocate or obtain

separate residences, thus separating C.T. and D.T. Mother and Father argue that there is no

compelling reason why C.T. and D.T. could not be adopted by the same family.




                                              15
       “[I]n order for the trial court to terminate the parent-child relationship the trial court

must find that there is a satisfactory plan for the care and treatment of the child.” In re

B.D.J., 728 N.E.2d 195, 204 (Ind. Ct. App. 2000). The plan need not be detailed, but should

offer a “general sense of the direction in which the child will be going after the parent-child

relationship is terminated.” Id. We have held that even where there is no specific family

identified as prospective adoptive parents, the plan for adoptive placement can be

satisfactory. Id. “Attempting to find suitable parents to adopt the children is clearly a

satisfactory plan.” Lang v. Starke Cnty Office of Family & Children, 861 N.E.2d 366, 375

(Ind. Ct. App. 2007).

       C.T. and D.T. were placed with the same foster family where Mother had been placed

in her youth. In that placement, C.T. and D.T. had contact with another one of Mother’s

children. Two adult daughters, who were members of the foster family, and who were living

together and working toward licensing as foster parents, each wished to adopt one of the

children. This evidence is sufficient to show that TCDCS had a satisfactory plan for the care

and treatment of C.T. and D.T.

       Mother and Father appear to urge this court to require the local offices of the

department of child services to present evidence pertaining to, or at least to address, data

supplied by independent studies of the long-term effect of the termination of parental rights

on the children. See Mother’s Br. at 20-21; Father’s Br. at 13. They contend that this

objective evidence is necessary in the context of these cases. We previously have stated the

following:


                                               16
       The best interests of the child is not relevant to the fitness of the parent to raise
       the child. While the ability of the parent to raise the child is an objective
       measure of the parent[’]s ability to provide a safe environment and nurture the
       child, the child’s best interest is a subjective measure of what would most
       benefit the child in these particular circumstances, and thus both must be
       established on the basis of individualized proof.

In re B.D.J., 728 N.E.2d at 203 n.3 (citations omitted). We decline the invitation to establish

this requirement noting that the necessity of individualized proof in the determination

whether termination of parental rights is appropriate.

       We will reverse a termination of parental rights “only upon a showing of ‘clear

error’—that which leaves us with a definite and firm conviction that a mistake has been

made.” Matter of A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting In re Egly, 592

N.E.2d 1232, 1235 (Ind. 1992)). Based on the record before us, we cannot say that the

juvenile court’s termination of Mother’s and Father’s parental rights to C.T. and D.T. was

clearly erroneous. We therefore affirm the juvenile court’s judgment.

       Affirmed.

MAY, J., and BRADFORD, J., concur.




                                                17